Dismissed and Memorandum Opinion filed January 13, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01057-CV
____________
 
CONN’S PLASTERING, INC., Appellant
 
V.
 
DREAMTECH HOMES, LTD., Appellee
 
 

 
On Appeal from the 190th District Court 
Harris County, Texas
Trial Court Cause No. 2009-47084
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a default judgment signed May 25, 2010. 
Appellant filed an untimely motion for new trial on August 20, 2010.  The
notice of appeal was not filed until October 25, 2010.  
If no timely motion for new trial is filed, the notice of appeal is due
within 30 days after the judgment is signed.  Tex. R. App. P. 26.1.  In a
restricted appeal, however, the notice of appeal must be filed within six
months after the judgment is signed.  Tex. R. App. P. 26.1(c).  A restricted
appeal is available to a party who did not participate, either in person or
through counsel, in the hearing that resulted in the judgment complained of and
who did not timely file a postjudgment motion or request for findings of fact
and conclusions of law.  Tex. R. App. P. 30.  
The notice of appeal contained in the clerk’s record does not comply with
the requirements for proceeding as a restricted appeal.  See Tex. R.
App. P. 25.1(d)(7).  Accordingly, this court ordered appellant to file an
amended notice of appeal in compliance with the Rules of Appellate Procedure
within 15 days of the date of the order.  Appellant did not file an amended
notice of appeal or otherwise respond to this court’s order.  
On December 2, 2010, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless
appellant filed a response demonstrating grounds for continuing the appeal
within 10 days.  See Tex. R. App.
P. 42.3(a).  No response was filed.
In addition, the appellate filing fee of $175.00 has not been paid.  The
court ordered appellant to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before December 31, 2010.  See Tex. R. App.
P. 5.  The order advised appellant that
if it failed to timely comply, the appeal would be dismissed.  The filing fee
was not paid.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.